Gilbert, J.
As shown by the preceding statement, the defendant, by his plea and answer, admitted each and every paragraph of the plaintiff’s petition. The only issue raised by his answer is his contention that the remedy of the plaintiff was barred by the statute of limitations. This issue is made a ground of the amended motion for a new trial, where movant complains that the court failed to charge the jury the law in regard to the statute of limitations. Obviously it is unnecessary to deal with any of the other grounds of the motion; because, under' the pleadings, as stated above, everything was admitted except the one stated. The court did not err in omitting to charge the jury on the subject of the statute of limitations, since the undisputed .evidence and the admission in the defendant’s answer showed that the plaintiff had performed his contract in every detail until the filing of the suit. We are not overlooking the fact that it has been repeatedly ruled by this court and by other, courts, and stated by text-writers, that where a contract fixes no time, for performance the contract is to be construed as allowing a reasonable time for that purpose. Bearden Mercantile Co. v. Madison Oil Co., 128 Ga. 695 (3), 702 (58 S. E. 200); Pearson v. Rome, 139 Ga. 453 *802(77 S. E. 387); James on Optima Contracts, 389, § 856. This rule applies to an option contract different in character from the one in the present case. It does not apply to contracts which by their terms provide for continuing payments which furnish consideration' for renewals of the obligations under the contract. In this case the optionee, under the terms of the contract, was to pay a sum not less than fifteen dollars per month; and this payment is sufficient consideration to support the option, which is a part of the same contract. Walker v. Edmundson, 111 Ga. 457 (36 S. E. 800); Turman v. Smarr, 145 Ga. 312 (3), 314 (89 S. E. 214). It is reasonable to account for the latter ruling on the theory that the amount to be paid and called' rent is sufficiently large to more than cover what would be reasonable and just if paid as rent only, and that the additional sum paid over and above what would be thus sufficient for rent is added as a consideration for the option feature of the contract; both the rental and the option features being parts of one and the same contract. Compare Spooner v. Shelfer, 152 Ga. 190 (108 S. E. 773). Therefore, when the optionee in the present case continued to pay fifteen dollars per month, which, under the pleadings and the evidence, he continued to do until the suit was filed, he was continuing to pay a consideration for the option feature of the contract, the defendant thereby continuing to accept renewed payments, both, as a consideration for the option feature and the rental feature •of the contract. In this view, which we think is the correct one, there was no basis of fact for the contention that the suit was barred by the statute of limitations. Moreover, the optionee, the plaintiff, by the expenditure of relatively large sums of money, in the building of outhouses, fences, digging a well, and adding plumbing and electric lights to the dwelling, gave some evidence that he had exercised or intended to exercise his right to purchase the property. Under the pleadings and evidence the verdict for the plaintiff was demanded.

Judgment affirmed.


All the Justices concur.